Title: Thomas Jefferson to John Jacob Astor, 24 May 1812
From: Jefferson, Thomas
To: Astor, John Jacob


          Sir Monticello May 24. 12 
           Your letter of Mar. 14. lingered much on the road & a long journey, before I could answer it, has delayed it’s acknolegement till now. I am sorry your enterprise for establishing a factory on the Columbia river, and a commerce thro’ the line of that river and the Missouri, should meet with the difficulties stated in your letter. I remember well having invited your proposition on that subject, and encouraged it with the assurance of every facility and protection which the government could properly afford. I considered as a great public acquisition the commencement of a settlement on that point of the Western coast of America, & looked forward with gratification to the time when it’s descendants should have spread themselves thro’ the whole length of that coast, covering it with a free and independant Americans, unconnected with us but by the ties of blood & interest, and enjoying like us the rights of self-government. I hope the obstacles you state are not unsurmountable; that they will not endanger, or even delay the accomplishment of so great a public purpose. in the present state of affairs between Gr. Britain & us, the government is justly jealous of contraventions of those commercial restrictions which have been deemed necessary to exclude the use of British manufactures in these states & to promote the establishment of similar ones among ourselves. the interests too of the revenue require particular watchfulness. but in the non-importation of British manufactures, and the revenue raised on foreign goods, the legislature could only have in view the consumption of our own citizens, and the revenue to be levied on that. we certainly did not mean to interfere with the consumption of nations foreign to us, as the Indians of the Columbia & Missouri are, or to assume a right of levying an impost on that consumption: and if the words of the laws take in their supplies in either view, it was probably unintentional, and because their case, not being under the contemplation of the legislature, has been inadvertently embraced by it. the question with them would be not what manufactures these nations should use, or what taxes they should pay us on them, but whether we will give a transit for them thro’ our country. we have a right to say we will not let the British exercise that transit. but it is our interest, as well as a neighborly duty to allow it when exercised by our own citizens only. to guard against any surreptitious introduction of British influence among those nations, we may justifiably require that no Englishman be permitted to go with the trading parties, and necessary precautions should also be taken to prevent this covering the contravention of our own Laws and views. but these once securely guarded, our interest would permit the transit free of duty. and I do presume that if the subject were fully presented to the legislature, they would provide that the laws, intended to guard our own concerns only, should not assume the regulation of those of foreign and independant nations; still less that they should stand in the way of so interesting an object as that of planting the germ of an American population on the shores of the Pacific.
          from medling however with these subjects it is my duty to as well as my inclination to abstain. they are in hands perfectly qualified to direct them, and who knowing better the present state of things, are better able to decide what is right: and whatever they decide on a full view of the case, I shall implicitly confide has been rightly decided. Accept my best wishes for your success, and the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        